Name: COMMISSION REGULATION (EEC) No 2193/93 of 28 July 1993 amending Annex B to Council Regulation (EEC) No 1766/92 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural policy
 Date Published: nan

 No L 196/22 Official Journal of the European Communities 5. 8 . 93 COMMISSION REGULATION (EEC) No 2193/93 of 28 July 1993 amending Annex B to Council Regulation (EEC) No 1766/92 on the common organization of the market in cereals Whereas, in addition, a number of formal errors in the publication of Annex B to Regulation (EEC) No 1766/92 must be corrected ; Whereas, for the sake of clarification, Annex B should be republished in its entirety ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 13 (6) thereof, Whereas Commission Regulation (EEC) No 2860/89 of 22 September 1989 amending Council Regulation (EEC) No 2727/75 on the common organization of the market in cereals as regards the list of products in Annex B on which export refunds may be granted (2) adopted amend ­ ments to Annex B to Council Regulation (EEC) No 2727/75 (3), as last amended by Regulation (EEC) No 1738/92 (4); whereas the amendments must be included in Annex B to Regulation (EEC) No 1766/92 which has replaced Regulation (EEC) No 2727/75 ; Whereas certain products falling within CN code 2106 90 99 included in Annex B are now classified in CN code 2008 92 ; whereas the latter code must therefore be included in Annex B in order to maintain unaffected the refund arrangements for those products ; HAS ADOPTED THIS REGULATION : Article 1 Annex B of Regulation (EEC) No 1766/92 is hereby replaced by Annex B to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 274, 23. 9 . 1989, p. 41 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 180, 1 . 7 . 1992, p. 1 . 5. 8 , 93 Official Journal of the European Communities No L 196/23 ANNEX ANNEX B CN code Description ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa : ex 0403 10  Yoghurt :   Flavoured or containing added fruit or cocoa :    In powder, granules or other solid forms, of a milk fat content by weight : 0403 10 51     Not exceeding 1,5 % 0403 10 53     Exceeding 1,5 % but not exceeding 27 % 0403 10 59     Exceeding 27 %    Other, of a milk fat content by weight : 0403 10 91     Not exceeding 3 % 0403 10 93     Exceeding 3 % but not exceeding 6 % 0403 10 99 Exceeding 6 % ex 0403 90  Other :   Flavoured or containing added fruit or cocoa :    In powder, granules or other solid forms, of a milk fat content, by weight : 0403 90 71    Not exceeding 1,5% 0403 90 73     Exceeding 1,5% , but not exceeding 27% 0403 90 79 Exceeding 27 %    Other, of a milk fat content, by weight : 0403 90 91     Not exceeding 3 % 0403 90 93     Exceeding 3 % but not exceeding 6 % 0403 90 99 Exceeding 6 % ex 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 0710 40 00  Sweet corn 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : ex 0711 90  Other vegetables, mixtures of vegetables :   Vegetables : 071 1 90 30 Sweet corn sx 1 302 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Mucilages and thickeners, whether or not modified, derived from vegetable products : 1302 31 00  - Agar-agar 1 302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds 1302 39 00 Other ix 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemi ­ cally modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included : 1518 00 10  Linoxyn No L 196/24 Official Journal of the European Communities 5 . 8 . 93 CN code Description ex 1 520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes : 1520 90 00  Other, including synthetic glycerol 1702 - Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : ex 1702 90  Other, including invert sugar 1 702 90 1 0   Chemically pure maltose ex 1704 Sugar confectionery (including white chocolate), not containing cocoa, excluding liquorice extract containing more than 10 % by jweight of sucrose but not containing other added substances of subheading 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1 90 1 Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noddles, lasagne, gnocchi , ravioli , cannelloni ; couscous, whether or not prepared :  Uncooked pasta, not stuffed or otherwise prepared : 1902 11 00   Containing eggs 1902 19 Other ex 1 902 20  Stuffed pasta whether or not cooked or otherwise prepared : Other : 1902 20 91 Cooked 1902 20 99 Other 1 902 30  Other pasta ex 1 902 40  Couscous : 1 903 00 00 Tapioca and substitutes thereof prepared form starch, in the form of flakes, grains, pearls, sittings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes) ; cereals, other than maize (corn), in grain form, precooked or otherwise prepared 1 905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products ,2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : ex 2001 90 ' - Other : 2001 90 30   Sweet corn (Zea mays var. saccharata) 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : ex 2004 10  Potatoes :   Other : 2004 1091    In the form of flour, meal or flakes ex 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10   Sweet corn (Zea mays var. saccharata) 5. 8 . 93 Official Journal of the European Communities No L 196/25 CN code Description ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 20  Potatoes : 2005 20 10   In the form of flour, meal or flakes 2005 80 00  Sweet corn (Zea mays var. saccharata) ex 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere speci ­ fied or included :  Nuts, ground-nuts and other seeds, whether or not mixed together : ex 2008 11   Ground-nuts : 2008 11 10    Peanut butter 2008 91 00   Palm hearts ex 2008 92   Preparations of the Mtisli type based on unroasted cereal flakes ex 2008 99 -- Other :    Not containing spirit :     Not containing added sugar : 2008 99 85 _____ Maize (corn) other than sweet corn (Zea mays var. saccharata) 2008 99 91 _____ Yams, sweet potatoes and similar edible parts of plants, containings 5 % or more by weight of starch ex 2101 Extracts, essences and concentrates, of coffee, tea or mate preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates , thereof : 2101 10  Extracts, essences and concentrates of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2101 20  Extracts, essences and concentrates of tea or mate, and preparations with a basis of these extracts, essences or concentrates or with a basis of tea or mate ex 2101 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof :   Roasted chicory and other roasted coffee substitutes : 2101 30 19 Other (than roasted chicory)   Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : 2101 30 99    Other (than roasted chicory) 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002) ; prepared baking powders : ex 2102 10  Active yeasts   Bakers' yeast : ' 2102 10 31 Dried 2102 10 39 Other ex 2102 20  Inactive yeasts ; other single-cell micro-organisms, dead :   Inactive yeasts : 2102 20 1 1    In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 2102 20 19    Other ex 2103 Sauces and preparations therefor ; mixed condiments and mixed seasonings : 2103 10 00  Soya sauce 2103 20 00  Tomato ketchup and other tomato sauces 2103 90 - Other No L 196/26 5. 8 . 93Official Journal of the European Communities CN code Description ex 2104 Soups and broths and preparations therefor ; homogenized composite food prepara ­ tions : 2104 10 00  Soups and broths and preparations therefor 2105 00 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included : 2106 10  Protein concentrates and textured protein substances : ex 2106 90  Other : 2106 90 10   Cheese fondues Other : 2106 90 91    Containing no milk fats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1 ,5 % milk fat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 2106 90 99 Other 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 2203 00 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances ex 2208 Undenatured ethyl alcohol strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : ex 2208 30  Whiskies   Other than Bourbon in containers holding : 2208 30 91    2 litres or less 2208 30 99    More than 2 litres 2208 50  Gin and Geneva ex 2208 90  Other :   Vodka of an alcoholic strength by volume of 45,4 % vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding :    2 litres or less : 2208 90 31 Vodka 2208 90 39    More than 2 litres :  Vodka 2208 90 53   Other spirits, liqueurs and other spirituous beverages : 2208 90 55 2208 90 59 2208 90 73 2208 90 79 ex 2520 Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retarders : 2520 20  Plasters ex 2839 Silicates ; commercial alkali metal silicates : 2839 90 - Other Chapter 29 Organic chemicals Chapter 30 Pharmaceutical products 5 . 8 . 93 Official Journal of the European Communities No L 196/27 CN code Description ex 3307 Pre-shave, shaving or after-shave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere speci ­ fied or included ; prepared room deodorizers, whether or not perfumed or having disin ­ fectant properties :  Preparations for perfuming or deodorizing rooms, including odorifirous preparations used during religious rites : 3307 49 00   Other than 'Agarbatti ' and other odoriferous preparations which operate by burning 3307 90 00 - Other ex 3401 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap ; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent :  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impreg ­ nated, coated or covered with soap or detergent : 3401 19   Other 3402 Organic surface-active agents (other than soap) ; surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading No 3401 ex 3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release prep ­ arations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents , 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals : 3403 1 1 00   Preparations for the treatment of textile materials, leather, fuskins or other materials 3403 19 Other : ex 3403 19 10    Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent ex 3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring '* pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading No 3404 3407 00 00 Modelling pastes, including those put up for children's amusement ; in preparations known as 'dental wax' or as 'dental impression compounds', put up in sets, in packings for retail sale or in plates , horseshoe shapes, sticks or similar forms ; other preparations for use in dentistry, with a bais of plaster (of calcined gypsum or calcium sulphate) Chapter 35 Albuminoidal substances ; modified starches, glues, enzymes, excluding heading No 3501 Chapter 38 Miscellaneous chemical products Chapter 39 Plastics and articles thereof 4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes : ex 48 1 3 90  Other : 4813 90 90 Other ex 4818 Toilet paper, handkerchiefs, cleaning tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres : 4818 10  Toilet paper No L 196/28 Official Journal of the European Communities 5. 8 . 93 CN code Description ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape ; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres :  Gummed or adhesive paper, in strips or rolls : 4823 1 1   Self-adhesive 4823 19 00 - - Other 4823 20 00  Filter paper and paperboard  Other paper and paperboard, of a kind used for writing, printing or other graphic purposes : 4823 51 ¢   Printed, embossed or perforated 4823 59 - - Other ex 4823 90  Other :   Other :    Other :     Cut to size or shape : 4823 90 51 _____ Condenser paper      Other : 4823 90 71       Gummed or adhesive paper 4823 90 79 Other